Title: III. Humphrey Ploughjogger to the Boston Evening-Post, 20 June 1763
From: Adams, John,Ploughjogger, Humphrey
To: Boston Evening Post (newspaper)


      
       
        20 June 1763
       
       To the Publishers of the Boston Evening-Post.
       
        Plese to put this following, in your next Print.
       
      
      I Arnt book larnt enuff, to rite so polytly, as the great gentlefolks, that rite in the News-Papers, about Pollyticks. I think it is pitty, they should know how to rite so well, saving they made a better use ont. And that they might do, if they would rite about something else. They do say we are a matter a million of muney in det. If so be the matter be so, I dont see but the Cunstibles must dragg two thirds on us to goal, for our land and housen and creeturs wont pay tacksis, without ther is muney to sell them for. And I am shure ther arnt haff a million of muney amongst us. And now the war is done, we cant bring in any more amungst us.—In the war time I could sell my fatt ocksen, and sheep, and every thing I could raise on my place, for a pretty good round price in muney. So that the war did me some good, ’tho’ I lost by it two of my sons, as stout young fellows as ever took a man by the sholders. But now I cant sell any thing, because nobody has no muney hardly. And they do say that amost all the muney folks can rake and scrape, is sent away by water to buy Corn and Hemp and such like, besides that that is sent to buy fine cloths. As to finery gentlefolks may do what they ples, for we cant make um so fine here as they bring um from Lunnun. But I know we can raise as good Ingean corn here as they can in Virginny, and as good Wheet as they can in Connetticut, and folks say we could raise as good Hemp, as they raise in any part of the world. And if so be, this be true we might raise anuff amongst us, to send to Lunnun to pay for our fine cloths; for they do say, it fetches a nation price, and they want abundance of it ther, about their shipping, but no body amungst us knows how to raise it.
      What I’me ater is, to get some great larnt gentleman, who has been to Old Ingland, and knows how they raise Hemp there, and can read books about it, and understand um, to print in your News, some direckshon, about it, that we may go to trying, for we cant afford to run venters, by working, may be, a month and then have nothing come of it for want of working right.—I’le affirm it, a little short piece in the print, no bigger than these few lines I send you at this present riting, if it did but tell us how to raise Hemp, how to fitt our land and feed, how and when to sow it, how to gather the crop and when, and how to dress it, and suck like would do a thousand pounds worth of good.
      Seems to me folks must have a queer kind of souls to love to study, to fling dirt and play hide and seek in the News, better to walk or ride about the country, in good weather, and study like King Solomon, the Herbs from the Cedar of Lebanon to the Hysop in the wall. I’le avouch it I’ve took more delight in looking upon a bunch of leeves, or blossoms, or sprigs of grass for two hours together, to see how nice and pretty it is made, than I ever did last winter, or spring in reeding any of them scolding pieces in the News, and yet tho’ I want bro’t up to College I love to reed.
      
      I wonder why folks will rite so as they do in the News, they make amost all the world hate um for it. whereas I’le say it they could make every body love um if they would rite about farming, and teech country folks how to pay their rates by rasing hemp and such like. For it would be strange, if we in a land of light were not as good as Heathens, and I’ve seen it in a sermon book, that they worshipt, even arter he was dead, that man that taut um how to use Grapes, and tother too that taut um how to sow corn and such like. Thes Pagans were fools to worship um, tho it shows that they lov’d and honour’d the man that did um good, which we Chrischans dont always do, tho I hope most of us should.—Sum of our ministers say that none of thes heathens are sav’d, which I cant hardly beleeve.
      I do say that our great knowing rich men cant answer it to a good conshence, if they dont take sum panes and spend sum muney too, to learn us little ignorant poor folks how to pay our rates, and get a living, dont they remember the parable of the Talents!—besides we have work’d hard and lost our sons and brothers in the war, to defend them in hole skins, and got so far in det that we cant pay saving they contrive sum way for us.—I wonder whether they ever sit alone and medetate.—If they did their bowels would yerne toward us.—I sit up sumtimes till 12 a Clock at night thinking about myself and Naibours our land and stock and rates, and about the war, and about my too poor dear sons, one of um died of a camp fevur, and tother was skalp’d by the Ingeans, till my hart is redy to burst and my eyes run over. I’m shure if I had as much larning, books and time to spaer from my labor, with my poor abillitys, thof I say it, I could find out 20 ways of teeching mankind things they want to know, and helping um pay their dets and live comfortable.
      Good Mr. Elliot did rite sumthing once about farming, but not enuff about Hemp.—I see his book tother day, poor man he’s ded now, but our loss in his gain.—I red a good deel in his book, and like it extrordinary well. I wish I had one of um. I suppose I could get one for haff a dollur. I think I’le leeve off tacking the News papers for haff a yeer, and bye one, and in haff a yeer I hope the News will get cleer again of so much wicked langage, and ripping and rending of one grate man agenst another! There’s sundry leeves at the end ont, put out by a fine man, folks say I know him, I’ve seen him ride by my house, and thof I durst not speek to him yet I’m a fool for it, for they say he’s a nice good-natur’d free Gentleman, yet I love him for the pains he has took to make folks ditch their meadows, and sow Wheet and Hemp and such like.
      
      I do say it would be a nice thing if we could raise enuff Hemp to pay our rates, and bye a little rum and shuger, which we cant well do without, and a little Tea, which our Wifes wont let us have any peace without.
      I’ve been as long as a sarmon amost, so I wont rite no more at present. Sumbody put a lettur of mine into the print tother day that I was asham’d to see there, so I wanted to let the world know I could if I try’d both spell and word a lettur, abundance better than that was, and I have told um sum things they would do well to think on, when they go to bed and when they get up, if their Wifes dont pester um too much. So I remain your’s to sarve.
      
       Humphrey Ploughjogger
      
      
       P.S. Seems to me if grate Men dont leeve off writing Pollyticks, breaking Heads, boxing Ears, ringing Noses and kicking Breeches, we shall by and by want a world of Hemp more for our own consumshon.
      
     